DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6-8, and 10 (renumbered 1-6 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3, and 6-8, prior art fails to explicitly disclose or suggest computerized system comprising: an entrance system comprising one or more movable door members, an automatic door operator for causing movements of the one or more movable door members between closed and open positions, and a control arrangement comprising a controller configured to control operation of the automatic door operator in a selected operating mode among a plurality of operating modes; and an external computing resource; wherein the control arrangement further comprises communication means and the controller is configured to communicate via the communication means with the external computing resource to set the selected operating mode; wherein the communication means of the control arrangement of the entrance system comprises a wide-area data communication network interface; wherein the external computing resource is a cloud-based computing resource configured to communicate an instruction over a wide-area data communication network to the controller of the control arrangement of the entrance system for setting the selected operating mode of the automatic door operator of the entrance system; and a mobile device having a user interface, wherein the mobile device is configured to: receive an operating mode setting command by a user via the user interface; and communicate with the external computing resource to cause the external computing resource to communicate the instruction for setting the selected operating mode of the automatic door operator of the entrance system, wherein the communication means of the control arrangement of the entrance system comprises a short-range wireless communication interface, and wherein the controller of the control arrangement of the entrance system is configured to permit setting of the selected operating mode of the automatic door operator of the entrance 
Regarding claim 10, reasons for allowance are as discussed in the previous Office action mailed September 8, 2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        January 13, 2022